                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                              CASE NO: 2:17-cr-83-FtM-38MRM

DILLON SHUTT
                                                 /

                                                ORDER 1

        Before the Court are three motions filed by Defendant Dillon Shutt: (1) Motion for

Permission to File Oversized Brief (Doc. 124); (2) Amended Motion to Re-Open

Competency Hearing; To Vacate Plea Due to Factual Innocence, Legal Innocence,

Incompetence of Mr. Shutt, Critical Mistakes of Fact in the Decision and Order Initially

Denying the Motion to Withdraw the Plea, the Violation of Due Process (Brady v.

Maryland), and Compulsory Process and Effective Assistance of Counsel (Doc. 125); and

(3) Amended Motion for Permission to File Oversize Brief (Doc. 126).

        In a second attempt, Shutt has filed motions to re-open his competency hearing

and to vacate his guilty plea as a single document. (Doc. 125). He also asks that the

document exceed the twenty-five-page limit. (Doc. 124; Doc. 126). The Court, however,

previously directed Shutt to file any motion as a standalone document so that the

Government can respond appropriately, and the Court can understand the issues before

it. (Doc. 117). Shutt must follow this directive.



1 Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites. These
hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked documents in
CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this Court does not endorse,
recommend, approve, or guarantee any third parties or the services or products they provide on their
websites. Likewise, the Court has no agreements with any of these third parties or their websites. The
Court accepts no responsibility for the availability or functionality of any hyperlink. Thus, the fact that a
hyperlink ceases to work or directs the user to some other site does not affect the opinion of the Court.
      Accordingly, it is now

      ORDERED:

      (1) Shutt’s Motion for Permission to File Oversized Brief (Doc. 124) is DENIED.

      (2) Shutt’s Amended Motion to Re-Open Competency Hearing; To Vacate Plea

         Due to Factual Innocence, Legal Innocence, Incompetence of Mr. Shutt, Critical

         Mistakes of Fact in the Decision and Order Initially Denying the Motion to

         Withdraw the Plea, the Violation of Due Process (Brady v. Maryland), and

         Compulsory Process and Effective Assistance of Counsel (Doc. 125) is

         DENIED without prejudice.

      (3) Shutt’s Amended Motion for Permission to File Oversize Brief (Doc. 126) is

         DENIED.

      (4) Shutt may file standalone motions that comply with the Local Rules and this

         Court’s Orders by 5:00 p.m. today.

      DONE AND ORDERED in Fort Myers, Florida on this 17th day of October 2018.




Copies:
Counsel of Record




                                          2
